Exhibit 10.45

AMENDMENT NO. 1 TO

PAY-FOR-CALL DISTRIBUTION AGREEMENT

This Amendment No. 1 (“Amendment”), effective as of December 31, 2012 (the
“Amendment Effective Date”), is being entered into by and between Marchex Sales
LLC, a Delaware limited liability company and successor in interest to Marchex
Sales, Inc., which is a wholly-owned subsidiary of Marchex, Inc. (“Marchex”),
and YellowPages.com LLC, a Delaware limited liability company formerly doing
business as AT&T Interactive or ATTi (“YP”), to amend the Pay-For-Call
Distribution Agreement entered between YP and Marchex effective as of January 1,
2011 (the “Agreement”). YP and Marchex may hereinafter be referred to
individually as “Party” and collectively as “Parties.” Capitalized terms used
herein but not defined shall have the respective meanings ascribed to them in
the Agreement.

WHEREAS, Marchex provides certain pay-for-call advertising services to YP
pursuant to the terms of the Agreement; and

WHEREAS, the Parties desire to extend the term and amend certain provisions of
the Agreement;

NOW, THEREFORE, in consideration of the mutual acknowledgements and agreements
hereinafter contained, including to be legally bound, the Parties agree as
follows:

 

  1. Campaign Summary. The Campaign Summary following the Agreement preamble is
hereby deleted and not replaced.

 

  2. Section 2.3 — Determination of Marchex Network. Section 2.3 of the
Agreement is hereby deleted and replaced with the following language:

“2.3 Determination of Marchex Network. Marchex will have the right to determine
which sites and applications in the Marchex Network will display the YP SEM
Product Listings, and Marchex does not guarantee inclusion of the YP SEM Product
Listings within the published results of any particular Distribution Partner
Channel. For the avoidance of doubt, in its sole professional discretion,
Marchex shall determine the composition of the Marchex Network. ***

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

***.

 

  3. Fees - Section 4.1 (a): At the end of the Section 4.1(a), the following
text shall be added, without changing any of the prior text of the subsection:

“As of July 1, 2013 and for periods thereafter during the Term, in connection
with the foregoing programs, (i) the Charged Call Fee shall be $***, or such
other rate as mutually agreed upon in writing by the Parties, for each
Qualifying Call, and (ii) a Qualifying Call shall be each call a User places to
a Call Tracking Number where: ***.

 

  4. Fees - Section 4.1 (b): Subsection 4.1(b) is hereby deleted and replaced as
follows:

“(b) As of July 1, 2013 and for periods thereafter during the Term, for each
calendar billing month, YP shall be obligated to meet a minimum spend commitment
(the “Minimum Monthly Payment Obligation”) equal to the greater of: ***. For the
avoidance of doubt, YP will be obligated to pay no less than the Minimum Monthly
Payment Obligation or the actual higher amount based on delivery and applicable
rates in such calendar billing month. ***

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

***.

 

  5. Term - Section 7.1. In accordance with the language in Section 7.1 of the
Agreement, the Parties hereby agree to reinstate and renew the Agreement through
and including June 30, 2015. Thus, unless otherwise terminated in accordance
with the terms of the Agreement, the Agreement shall continue in full force and
effect through and including June 30, 2015. The Parties agree that for all
purposes they will treat the Agreement as if it did not expire.

6. Termination - Section 7.4. Section 7.4 is hereby deleted in its entirety and
replaced as follows:

“7.4. No Termination for Convenience. Neither Party shall have the right to
terminate this Agreement for convenience and such Agreement shall continue in
effect through June 30, 2015, unless terminated earlier for cause or bankruptcy
pursuant to the express terms of Sections 7.2 or 7.3.”

 

  7. Party References. All references to ATTi or AT&T Interactive in the
Agreement shall be replaced with or deemed to refer to YP.

 

  8. Email Addresses. All email addresses for YP in the agreement that specify
the domain name “@attinteractive.com” shall be changed to the domain name
“@yp.com”.

 

  9. Other Terms of the Agreement. All other terms and conditions of the
Agreement shall remain unchanged and in full force and effect.

 

  10. Authority. Each person signing this Amendment hereby represents and
warrants that he or she has full authority to execute this Amendment for the
Party on whose behalf he or she is signing.

 

3

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  11. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. A signature received electronically via
facsimile or email shall be as legally binding for all purposes as an original
signature.

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 to Pay for
Call Distribution Agreement effective as of the Amendment Effective Date.

 

YELLOWPAGES.COM LLC

      MARCHEX SALES LLC By:  

/s/ Mark W. Smith

      By:   

/s/ Brendhan Hight

Name: Mark W. Smith       Name: Brendhan Hight Title: CFO       Title: Director
Date: 7/26/2013       Date: July 26, 2013

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.